DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 11/1/2022 has been entered.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/558,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 explicitly teach all the positively recited limitations except the limitation of: receiving a configuration, by the UE from a network, indicating whether to report two power headroom (PH) for a first cell.  However, US 2016/0057712 (hereinafter Wen) teaches this limitation (Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application to incorporate the teachings of Yang and include receiving a configuration, form a network, indicating whether to report two power headroom (PH) for a first cell of Wen with the reference application.  Doing so would improve reporting mechanism (Wen, at paragraph [0010]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0045070 (hereinafter Yi) in view of US 2016/0057712 (hereinafter Wen) and US 2021/0235389 (hereinafter Yao).
Regarding claims 1, 12 and 20, Yi teaches a User Equipment (UE) / medium / method of a User Equipment (UE), the method comprising: receiving an uplink (UL) grant (FIG. 31; [0420]: details UL grant 2), wherein: the UL grant is indicative of a first Physical Uplink Shared Channel (PUSCH) transmission on a first Transmission/Reception Point (TRP) of a first cell (FIG. 31; [0420]: details transmits… PUSCH 2 to the second TRP at a time w based on UL grant 2); and the UL grant is not indicative of a second PUSCH transmission on a second TRP of the first cell (FIG. 31; [0420]: details transmits… PUSCH 2 to the second TRP… based on UL grant 2); and transmitting a Power Headroom Reporting (PHR) Medium Access Control (MAC) Control Element (CE) (FIG. 31; [0417][0420]: details transmit a PHR; PHR reporting MAC CE), wherein based on the UL grant and the configuration, the PHR MAC CE is indicative of: a first Type 1 PH, associated with the first TRP of the first cell, based on a real PUSCH transmission (FIGs. 30 and 31; [0436][0420]: details PH (Type1, PCell) actual transmission; transmits PUSCH 2 in time w after in time v transmission of PUSCH1 with PHR1). 
Yi does not explicitly teach receiving a configuration, by the UE and from a network, indicating whether to report two power headroom (PH) for a first cell; and a second Type 1 PH, associated with the second TRP of the first cell, based on a reference PUSCH transmission.
However, Wen teaches receiving a configuration, by the UE and from a network, indicating whether to report two power headroom (PH) for a first cell (Figure 4: details configuring, by a base station, multiple groups of PHR parameters; sending to a user equipment the configured multiple groups of PHR parameters, as whether to report two PH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi to incorporate the teachings of Wen and include receiving a configuration, by the UE and from a network, indicating whether to report two power headroom (PH) for a first cell of Wen with Yi.  Doing so would improve reporting mechanism (Wen, at paragraph [0010]).
Moreover, Yao teaches a second Type 1 PH, associated with the second TRP of the first cell, based on a reference PUSCH transmission (FIG. 5; [0072][0365]: base station includes two TRPs, as second TRP, serving cell, as first cell; calculating the PHR of a type 1, as second type 1 PH; according to the reference PUSCH transmission, as based on a reference PUSCH transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi to incorporate the teachings of Yao and include a second Type 1 PH, associated with the second TRP of the first cell, based on a reference PUSCH transmission of Yao with Yi.  Doing so would improve robustness (Yao, at paragraph [0192]).

Regarding claims 2 and 13, Yi teaches wherein the PHR MAC CE is indicative of: a first UE maximum transmit power for the first TRP and a second UE maximum transmit power for the second TRP; or a single UE maximum transmit power for both the first TRP and the second TRP (FIGS. 30, 32A and 32B: details PCMAXs).  

Regarding claims 3 and 14, Yi teaches wherein: the UE is configured with a first PUSCH power control adjustment state for the first TRP and a second PUSCH power control adjustment state for the second TRP; and the first PUSCH power control adjustment state is different from the second PUSCH power control adjustment state ([0329]: details wireless device may determine…separate PUSCH power control adjustment state).  

Regarding claims 4 and 15, Yi teaches determining, based on the configuration from the network, whether to indicate a single Type 1 PH for the first cell in the PHR MAC CE or to indicate two Type 1 PHs for the first cell in the PHR MAC CE, wherein the PHR MAC CE indicates the first Type 1 PH and the second Type 1 PH based on a determination to indicate two Type 1 PHs for the first cell in the PHR MAC CE (FIG. 30: details MAC CE format with two Type 1 PHs).  

Regarding claims 5 and 16, Yi teaches wherein: the real PUSCH transmission is the first PUSCH transmission (FIG. 31; [0436]: details transmits PUSCH 2 actual PH).  

Regarding claims 6 and 17, Yi teaches wherein at least one of: the first PUSCH transmission is performed before transmitting the PHR MAC CE; or the first PUSCH transmission is performed in a first slot that overlaps with a second slot for transmitting the PHR MAC CE ([0358]: details PUSCH overlapped in time with a PUSCH carrying a PHR).  

Regarding claim 7, Yi teaches wherein: transmitting the PHR MAC CE comprises transmitting the PHR MAC CE to the first cell or to a second cell (FIG. 31: details PHR1 to TRP1 of cell 1).
 
Regarding claims 8 and 19, Yi teaches wherein: triggering a PHR, associated with the PHR MAC CE, after receiving the UL grant (FIG. 20: details Trigger a power headroom report after receiving UL grant 2).  

Regarding claim 9, Yi teaches determining the second Type 1 PH (FIG. 30: details PH (Type 1, PCell)), wherein at least one of: determining the second Type 1 PH is not based on a PUSCH transmission indicated by the UL grant (FIG. 30; [0342][0401]: details PH (Type 1, PCell)); or determining the second Type 1 PH is based on a difference between a reference UE maximum transmit power and a power for the reference PUSCH transmission. 

Regarding claims 11 and 18, Yi teaches wherein: the first TRP is associated with a first Sounding Reference Signal (SRS) resource set of the first cell; and the second TRP is associated with a second SRS resource set of the first cell ([0177][0243][0317][0330]: details SRS resource sets).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Wen and Yao, further in view of US 2020/0288412 (hereinafter Ajdakple).
Regarding claim 10, Yi teaches wherein the real PUSCH transmission is the first PUSCH transmission (FIG. 31; [0436]: details transmits PUSCH 2 actual PH).
Yi does not explicitly teach the method comprising: determining the first Type 1 PH based on a difference between a UE maximum transmit power and an estimated power for the first PUSCH transmission.
However, Ajdakple teaches determining the first Type 1 PH based on a difference between a UE maximum transmit power and an estimated power for the first PUSCH transmission ([0181]: details power headroom may provide the serving eNB with information about the difference between the UE configured maximum output power… and the estimated power for UL-SCH transmission… meet requirements for power headroom Type 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi to incorporate the teachings of Ajdakple and include determining the first Type 1 PH based on a difference between a UE maximum transmit power and an estimated power for the first PUSCH transmission of Ajdakple with Yi.  Doing so would allow for the desirability of meeting requirements for power headroom (Ajdakple, at p. 3, l. 23).

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
The newly amended limitation is taught by newly found Wen reference.  Therefore, the argument with respect to the newly amended limitation is moot.  
In addition, Applicant also alleges Yi, Yang and/or Yao seem to be silent as to… based on the UL grant and the configuration, the PHR MAC CE is indicative of: a first Type 1 PH… and a second Type 1 PH.  Examiner respectfully disagrees.  
Specifically, Yi in combination with Yao details a first Type 1 PH and a second Type 1 PH associated with UL grant and configurations.  Explicitly reciting the relationships such as how the PHR MAC CE is based on the UL grant and configuration to distinguish from the cited references may overcome the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siomina (US 2016/0037463) details PHR configuration.
Kim (US 9419768) details transmitting power headroom report in a wireless communication system supporting multi-carrier.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415